Per Curiam :
There was no error in the refusal of the court to remit the forfeiture of the recognizance. The condition of -the -recognizance was that the defendant, charged with the crime, “should appear at the next court of quarter sessions of the' county, and not depart the court without leave.”- He did appear, and was tried and convicted. Before being called for sentence, he ’departed without leave of the court. Failing to appear when duly *497called, his recognizance was forfeited at the same session of the court. There was an undoubted violation of the condition of the recognizance. It is no answer to say he appeared and was tried. That was a compliance with a part only of the condition. It required him to appear at the same term of the court for sentence consequent on his conviction. This he did not do. His recognizance and that of his bail were, thereupon, duly forfeited at the term designated for him to appear and not depart without leave.
Decree affirmed and appeal dismissed, at the costs of the appellant